Citation Nr: 0711635	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-23 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1979 to July 1983 and from October 1987 to July 1992. 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Cleveland RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action is required on his part.


REMAND

The veteran's compensably rated service-connected 
disabilities are PTSD (rated 50 percent), myotonia (rated 30 
percent), and a right knee disability (rated 10 percent).  
While it appears that he has occupational impairment (due 
primarily to his PTSD and myotonia) it is unclear from the 
record whether such is sufficient to preclude his 
participation in any regular gainful employment, e.g., the 
record shows that his myotonia affects only his lower 
extremities, and that despite his PTSD, he is able to travel 
extensively and exercise his computer skills.  Consequently, 
it is uncertain whether impairment due to the service 
connected disabilities would preclude participation in 
employment of a mostly sedentary nature consistent with his 
skills. 

The veteran's disability picture is also clouded by the fact 
that he is not an entirely accurate historian, as evidenced 
by the discrepancies between what he reported to the examiner 
on January 2006 VA examination, and the employment history in 
his resume (which is in his vocational rehabilitation file).  

It is further noteworthy that the veteran has spent 
significant of time in a VA residential substance abuse 
program.  Notably, the law provides that compensation shall 
not be paid for disability that is a result of abuse of 
alcohol or drugs.  See 38 U.S.C.A. §  1110.  The most recent 
evidence appears to show that the veteran's drug and alcohol 
abuse is in remission.  On the veteran's last VA compensation 
examination, in January 2006, the examiner noted that his 
PTSD symptoms would cause significant reduced productivity 
and interference in his ability to interact effectively and 
work efficiently.  The record is unclear as to what functions 
are impaired by the PTSD, and whether the degree of 
impairment is sufficient to preclude employment.  

In light of the foregoing, additional development is 
necessary.  Accordingly, the case is REMANDED for the 
following:

1.  The RO should secure updated (from  
January 2006 to the present) VA records 
of the veteran's treatment and 
evaluations for his service-connected 
disabilities.

2.  The RO should arrange for a Social 
and Industrial (S&I) survey to assess the 
impact his service connected disabilities 
have on his abilities to function.  The 
survey should encompass determining the 
veteran's daily and weekly activities, 
the extent of his social activities, 
interrelationships with others, the 
extent of his travels, and observations 
as to what occupational and social 
functions appear to be compromised.

3.  The RO should then arrange for a VA 
neuropsychiatric evaluation to assess the 
impact of the veteran's PTSD and myotonia 
on his ability to work.  Any tests or 
studies deemed necessary to assess his 
limitations should be completed.  The 
veteran's claims files (specifically 
including his vocational rehabilitation 
file and the report of the S & I survey 
ordered above) must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should report 
all findings in detail and should 
distinguish, to the extent possible, 
between any impairment due to PTSD from 
impairment due to any co-existing (and 
nonservice-connected) mental disorder or 
to substance/alcohol abuse.  The examiner 
should specifically discuss the types of 
functions that would be precluded by the 
veteran's PTSD, and the functional 
limitations due to his myotonia.  The 
examiner must offer an opinion as to 
whether the veteran's service-connected 
disabilities (PTSD, myotonia, and knee 
disorder), alone, render him incapable of 
participating in gainful employment.  The 
examiner must explain the rationale for 
all opinions given.  

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


